Title: To John Adams from James McHenry, 7 May 1800
From: McHenry, James
To: Adams, John



Sir.
War Department 7 May 1800

I take the liberty to inclose a note from Mr Waln received this moment, by which it appears that Mr Wheling declines the accommodation you were pleased to direct me to propose.
I respectfully mention that I cannot forbear suggesting, that Mr. William’s pretensions are in my opinion very great, and that the peculiar situation in which he has been placed by his provisional appointment under your directions may merit some attention. He has  said to me, that should the President finally decide to appoint another person, it would be gratifying to him to be first nominated, and if appointed that he would immediately after resign. This is respectfully submitted to the Presidents consideration with the inclosed paper presented to me by Mr. Williams.
I have the honour to be with perfect consideration / Sir / your ob St.

James McHenry